Citation Nr: 1140330	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral fallen arches. 

2.  Entitlement to service connection for bilateral shin splints. 

3.  Entitlement to service connection for a back disability manifested by sciatica, to include as secondary to bilateral fallen arches and shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for disabilities above as they were incurred during active duty service.  In July 2011, she testified that her disabilities were caused by improperly fitted boots and running and marching during basic training.  In support of her claim, she submitted medical opinions from private health care providers dated August 2010 and August 2011 that link her claimed disabilities to service.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board finds that a VA examination is necessary to determine the nature and etiology of the claimed conditions, to include whether her complaints of back pain and sciatica are caused or aggravated by the claimed fallen arches and shin splints.  

The Veteran should also be contacted and asked to provide medical releases to allow for VA to obtain medical records from the health care providers who issued medical opinions on her behalf in August 2010 and August 2011.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The record currently contains records of treatment dated during the Veteran's period of active service.  However, a copy of the Veteran's separation examination and report of medical history are not included in the claims file.  The Veteran has reported that she was diagnosed with fallen arches and shin splints during her separation physical, and efforts should be made to ensure that all available service records (to include a separation examination) are associated with the claims file.  

Finally, the Veteran should be provided notice of VA's duties to notify and assist her in developing and substantiating a claim based on secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for a back disability manifested by sciatica as secondary to bilateral fallen arches and shin splints.

2.  Take any necessary steps to obtain copies of records associated with the Veteran's separation examination.  All attempts to obtain these records should be documented in the claims folder.  

3.  Provide the Veteran medical release forms and specifically ask that she execute them to authorize VA to obtain medical treatment records from Mountain Crest Foot and Ankle (Dr. Black) and Vitality Health Centers.

4.  Obtain records of treatment from Mountain Crest Foot and Ankle and Vitality Health Centers.  If unsuccessful in obtaining this evidence, inform the Veteran and her representative and request them to provide the outstanding evidence.

5.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of the claimed bilateral fallen arches, shin splints, and back disability manifested by sciatica.  The claims file, including a complete copy of this remand, must be made available for review.

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed fallen arches, shin splints, and back disabilities manifested by sciatica are related, in whole or in part, to any incident of active duty service, to include the Veteran's reported problems with ill-fitting boots and running and marching.  

The examiner should also determine whether any diagnosed back disabilities with sciatica are at least as likely as not (e.g., a 50 percent or greater probability) caused or aggravated, in whole or in part, by the claimed fallen arches or shin splints.  

A complete rationale must be provided for all stated opinions.  

6.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


